         Case 3:19-cr-00604-PAD Document 299 Filed 12/04/19 Page 1 of 2




                   IN THE UNITES STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA                        *
     Plaintiff                                  *
                                                *
           vs.                                  *   CRIMINAL NO. 19-0604 (PAD)
                                                *   Defendant No. 19
YALEXIS FERNANDEZ-GARCIA                        *
        Defendant                               *
                                                *
* * * * * * * * * * * * * * * * * * * * * * * **

               MOTION IN COMPLIANCE WITH COURT ORDER

TO THE HONORABLE COURT:

       COMES NOW, Defendant Yalexis Fernández-García, through the undersigned

counsel and before this Honorable Court, respectfully, states and preys as follows:

       1. That on Tuesday, December 3, 2019 at 9:00 a.m. the Arraignment/Bail Hearing

conference was supposed to take place in the above captioned case and the undersigned

attorney was not present.

       2. Upon review of the above captioned case the Arraignment/Bail Hearing

conference had been set originally for December 4, 2019 at 1:30 pm and reschedule for

the above date.

       3. The undersigned attorney had been experiencing trouble with the office’s email

and computer systems and did not have said status conference on calendar.

       4. That had the undersigned attorney became aware that a status conference was

rescheduled for December 3rd, would had been present and ready to proceed.

       5. That the undersigned attorney has taken the necessary corrective action in order

to avoid this from happening again.

       6. That the undersigned attorney had no intention and regrets causing any delays

or problems to the court and sincerely apologized for any inconvenience.

       WHEREFORE, it is hereby very respectfully requested that this court accept our

apology.

       RESPECTFULLY SUBMITTED this December 4, 2019.
        Case 3:19-cr-00604-PAD Document 299 Filed 12/04/19 Page 2 of 2




      I HEREBY CERTIFY that on this same date this motion has been filed with the

Clerk of the Court using the CM/ECF system, which will forward copies to all concerned.




FÉLIX A. LIZASUAÍN-MARTINEZ             /s/FÉLIX A. LIZASUAÍN- MARTÍNEZ
P.O. Box 3274                           FÉLIX A. LIZASUAÍN-MARTINEZ, ESQ.
Guayama, P.R. 00785-3274                USDC-PR NO. 231411
Tel. (787)539-0700                      Attorney for defendant
Fax (787) 848-7566                      Mr. Yalexis Fernández-García
Email 1:lcdolizasuain@hotmail.com
Email 2: falm80@hotmail.com




                                                                             2|Page
